Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-215

IN RE DAVID E. FURRER
                                            2018 DDN 29
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 446343

BEFORE: Glickman and Easterly, Associate Judges, and Nebeker, Senior Judge.

                                   ORDER
                             (FILED –May 24, 2018)

       On consideration of the certified order of the Court of Appeals of Maryland
indefinitely suspending respondent from the practice of law in that jurisdiction by
consent; this court’s March 9, 2018, order directing respondent to show cause why
the functionally-equivalent discipline of an indefinite suspension with a fitness
requirement, with the right to file for reinstatement after five years or after
reinstatement by the state of Maryland, whichever occurs first, should not be
imposed; the motion of Disciplinary Counsel for leave to file his lodged late
response; and it appearing that respondent failed to file either a response to the
court’s show cause order or his D.C. Bar R. XI, §14 (g) affidavit, it is

      ORDERED that the motion of Disciplinary Counsel is granted and the
lodged response is filed. It is

       ORDERED that David E. Furrer is hereby indefinitely suspended with a
fitness requirement. He may file for reinstatement after five years or after
reinstatement by the state of Maryland, whichever occurs first. See In re Sibley,
990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
                                        2

(No. 18-BG-215)


(rebuttable presumption of identical reciprocal discipline applies to all cases in
which the respondent does not participate). It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s
suspension will not begin to run until such time as he files a D.C. Bar R. XI, § 14
(g) affidavit.



                               PER CURIAM